Title: From George Washington to William Greene, 29 June 1780
From: Washington, George
To: Greene, William



Sir
Head Quarters Ramapaugh [N.J.] 29th June 1780.

I was yesterday honored with your Excellency’s favor of the 25th inclosing a recommendation of the Council of War, to General Heath, to order Colo. Greenes Regiment to march immediately to join the Army, leaving as many Officers as possible, to bring forward the Drafts directed to be raised for compleating the Battalions of the State—Colo. Greene’s Regiment being too small to afford any material reinforcement, and being usefully employed where it is at present, I have thought it most adviseable for it to remain, untill the greater part of the Drafts are collected; when I have desired General Heath to put them in motion at the same time—detaining a few Officers to collect and bring up the remaining Levies. Upon their joining the Army, I shall dispose of them in such manner as will make the Regiments equal in point of numbers.
The gallant behaviour of Colo. Angells, on the 23d Inst. at Spring-feild, reflects the highest honor upon the Officer’s and Men. They disputed an important pass with so obstinate a bravery, that they lost upwards of forty in killed—wounded and missing, before they gave up their ground to a vast superiority of force.
The ready and ample manner in which your State has complied with the requisitions of the Committee of Cooperation, both as to Men and supplies, intitled her to the thanks of the public, and affords the highest satisfaction to Sir Your Excellency’s Most obt Servt

Go: Washington

